Citation Nr: 0106951	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran actively served in the military from January 1960 
to January 1964.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision from the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative medical evidence of record shows that the 
veteran's bilateral hearing loss and tinnitus are related 
to his active service. 


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. § 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.385 (2000). 

2. A tinnitus disability was incurred in active service.  38 
U.S.C.A. § 1131; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran actively served as an aircraft mechanic and crew 
chief with the 13th Fighter Interceptor Squadron at Glasgow 
Air Force Base, Montana.  

On his January 1960 enlistment examination, the veteran 
denied ear, nose, or throat trouble, and no hearing 
impairments were diagnosed on examination.  Audiometric 
testing was not performed, but whispered-voice examination 
was 15/15.          

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  

On the February 1960 audiological evaluation, and after 
proper conversion, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
-5
LEFT
15
10
0
5
25

In November 1962, and after proper conversion, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
0
0
5
20




In November 1963, and after proper conversion, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
 5
0
0
5
10
LEFT
5
0
0
5 
30

In the veteran's June 1964 separation examination, and after 
proper conversion, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
5
5
0
0 
0 
LEFT
5
0 
0 
5 
20

Also during his separation examination, whispered-voice 
examination was 15/15, and although the veteran indicated 
some ear, nose, and throat trouble, treatment records and 
further statements by the veteran establish nothing more than 
strep throat one year prior to discharge.  No other service 
medical files are associated with the record.  

In February 1999, the veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus.  In a 
March 1999 letter, the M&ROC asked the veteran to provide 
evidence such as statements from physicians who have treated 
him since his discharge from service.  In response, he 
submitted the results of an October 1996 audiological 
evaluation from the Department of Otolaryngology at the 
Billings Clinic.  Contemporaneous with this submission, he 
also stated he had no additional non-VA medical evidence in 
support of his claim. 

The October 1996 pure tone audiometric testing revealed 
normal hearing sensitivity through 2000 Hertz "sloping to a 
severe hearing loss in the high frequencies."  Records 
accompanying the evaluation note a heightened level of noise 
exposure during military service.  No diagnosis was made, but 
the examiner recommended the use of communication strategies 
as well as hearing protection whenever the veteran would be 
exposed to a high level of noise.

In a March 1999 VA post-service examination, the examiner 
diagnosed mild to severe sloping high frequency sensory type 
hearing loss, bilaterally.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
65
80
LEFT
40
40
45
65
75

There was recorded an average loss of 55 decibels through the 
frequency ranges in the right ear, and an average decibel 
loss of 56.25 decibels through the frequency ranges in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in 
the left ear.  The examiner noted the veteran's four-year 
history of exposure to jet engines, adding that he is 
currently employed in management where he reports no exposure 
to noise.  The examiner also indicated the veteran has been 
bothered by tinnitus, moderate and high in pitch.  The 
veteran expounded that he first noticed the gradual onset of 
these impairments "approximately 20 years ago." The 
examiner concluded the veteran's history, as well as his type 
and configuration of hearing loss were supportive of a noise-
induced hearing loss, with such loss considered 
communicatively significant.  The medical examiner indicated 
the veteran's medical records were not available for review.   
  




Criteria

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385 (2000).  
If hearing loss disability is established for VA purposes 
pursuant to 38 C.F.R. § 3.385, then evidence of a nexus 
between service and the current disability must be submitted.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107). Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.   The M&ROC has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  

The M&ROC procured the veteran's service medical records and 
provided him with a medical examination.  A Board hearing was 
scheduled, but the veteran withdrew his request for a hearing 
before the date of the hearing.  38 C.F.R. § 20.702(e) 
(2000).  He provided relevant evidence in the form of an 
October 1996 audiological evaluation and stated he had no 
additional medical evidence to submit.  He was afforded the 
benefit of an audiological evaluation, which spoke to the 
existence and etiology of his alleged impairments.  

Thus, the Board is satisfied that all relevant facts have 
been adequately developed to the extent possible, such that 
the Board has met its duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  Furthermore, as the 
Board has determined that a full grant of benefits on appeal 
is appropriate, any omissions are without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

Applying 38 C.F.R. § 3.385, the veteran has a current hearing 
loss disability for VA compensation purposes.  As noted 
previously, a VA examiner diagnosed bilateral hearing loss 
and tinnitus, and auditory examination established auditory 
thresholds greater than 40 decibels in three of the five 
relevant frequencies and greater than 26 decibels in all five 
frequencies.  

Additionally, speech recognition testing, using the Maryland 
CNC Test established a score of less than 94 percent in the 
left ear.  See 38 C.F.R. § 3.385.

Having determined the veteran has present hearing 
disabilities, the next issue is whether there is evidence of 
a nexus between service and those hearing impairments.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone.  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993).  Although the veteran is not competent to render a 
medical opinion or formulate an etiology of his current 
hearing loss, he is competent to present evidence of noise 
exposure.  Collette v. Brown, 82 F.3d 389 (1996).





In the present claim, the veteran's record of service (DD 
Form 214) notes his position as an aircraft mechanic 
(specialty no. 43151C) assigned to the 13th Fighter 
Interceptor Squadron.  In his February 1999 statement in 
support of his claim, he stated that he spent three years and 
seven months working for a complete squadron, with his duties 
and responsibilities to include runway and taxi operation, as 
well as act as crew chief; his performance earned him a Good 
Conduct Medal.  

Also in his February 1999 statement, he noted he suffered 
hearing loss, particularly at high pitch levels, despite 
wearing earplugs around all aircraft.  During his March 1999 
audiological evaluation, he complained of a slow and 
progressive deterioration of his hearing over approximately 
20 years, and this is generally consistent with his claim.  
In his Form 9 appeal to the Board, the veteran explained that 
he never sought treatment because he "just tried to live & 
cope with it." 

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. 
Oct. 13, 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  

There is no evidence the veteran was not exposed to such 
noise.  Although he was not exposed to a combat atmosphere, 
where military training and gunfire would cause occasional to 
frequent noise exposure, his job duties as an aircraft 
mechanic normally required constant exposure to high volume 
noise, as described in several of his statements.  There is 
no indication he was afforded any special working conditions, 
and the record does not reflect any pre-service or post-
service noise exposure.  Accordingly, the Board finds 
credible the veteran's account of in-service noise exposure.        

In Hodges v. West, VA examiners diagnosed a veteran with 
post-traumatic arthritis of the knee and mentioned two in-
service traumas, and were apparently unaware of any other 
knee trauma events.  The Court held that the appellant had 
submitted the requisite medical evidence of nexus between the 
disability and military service.  13 Vet. App. 287 (2000).                                

Similarly, in this case, the two post-service medical 
examinations of the veteran include a history of only 
service-related factors.  The examiner from his March 1999 
audiological evaluation reported, "[m]ilitary exposure 
includes 4 years of exposure to Jet engines.  He is employed 
in management where he reports no exposure to noise.  No 
reported recreational noise exposure."  Moreover, as stated 
previously, the examiner concluded "the veteran's history, 
as well as his type and configuration of hearing loss were 
supportive of a noise-induced hearing loss."  The examiner 
from his October 1996 evaluation simply indicated "? noise 
exposure in military."  Both examiners noted no other 
causation factors for hearing loss and tinnitus. 

The only evidence contrary to the veteran's service 
incurrence of hearing problems is his service audiological 
evaluations and discharge records.  These records, however, 
demonstrate discrepancies, especially at higher frequencies, 
consistent with at least some acute hearing loss.  For 
instance, at 4000 Hertz, there was a 15-decibel increase in 
hearing loss in the right ear from February 1962 to November 
1962, and there was a 10-decibel increase in hearing loss in 
the left ear from November 1962 to November 1963.    

The Board cannot point to any current independent medical 
evidence disputing the suggestion made by both audiological 
examiners that the claimant's military experience as a jet 
engine mechanic and crew chief contributed to his bilateral 
hearing loss and tinnitus, and thus there is no basis for the 
Board's rejection of these assessments.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the Board finds that 
the veteran has submitted the medical evidence of a nexus 
between his currently diagnosed bilateral hearing loss and 
tinnitus to service, necessary to substantiate his claim.  
See Hodges v. West, 13 Vet. App. 287 (2000); Triplette v. 
Principi, 4 Vet. App. 45, 49 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49,55(1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The claims for service connection for bilateral 
hearing loss and tinnitus are therefore granted.


ORDER

1. Entitlement to service connection for bilateral hearing 
loss is granted.

2. Entitlement to service connection for tinnitus is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

